STATE OF MICHIGAN

                            COURT OF APPEALS



RACHEL ANN MELLEMA,                                                  UNPUBLISHED
                                                                     April 21, 2016
               Plaintiff-Appellant,

v                                                                    No. 329206
                                                                     Kent Circuit Court
JON MARC MELLEMA,                                                    LC No. 13-011868-DM

               Defendant-Appellee.


Before: MURRAY, P.J., and STEPHENS and RIORDAN, JJ.

PER CURIAM.

        In this matter involving the education of this divorced couple’s children, plaintiff Rachel
Ann Mellema appeals as of right the trial court’s August 21, 2015 order, which states, in
pertinent part, that “[t]he [trial c]ourt orders that the children’s school enrollment shall continue
in the Fremont Public Schools, and the issue is not ripe for further determination.”

        For the reasons stated below, we do not have jurisdiction over plaintiff’s claim of appeal
from this order. In addition, even if we did have jurisdiction over this appeal, (1) plaintiff’s
arguments arising from the trial court’s December 17, 2014 order are outside the scope of the
instant appeal, and (2) she has abandoned any claim arising from the trial court’s August 21,
2015 order. Accordingly, we dismiss this appeal for lack of jurisdiction.

               I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

                              B. LOWER COURT PROCEEDINGS

         Plaintiff and defendant Jon Marc Mellema were married on April 29, 2000, and they
lived together in Fremont, Michigan, after their marriage. While they were married, they had
two children. In November 2012, plaintiff filed for divorce. One year later, in November 2013,
the trial court entered a consent judgment of divorce, which provided that plaintiff and defendant
would share joint legal and physical custody of the minor children. Defendant received
parenting time every day after school until 6:15 p.m. If the children did not have school, then
defendant received parenting time from 1:00 p.m. until 6:15 p.m. He also received parenting
time on alternating weekends and various holidays. Plaintiff received the remainder of the time
with the children.

       In April 2014, plaintiff moved to Grandville, Michigan. The move ignited a series of

                                                -1-
filings and hearings concerning the modification of the parties’ custody and parenting time along
with a dispute about where the children should go to school. Ultimately, in June 2014, plaintiff
filed a motion to change the location of the children’s schooling from the Fremont Public School
District to the Grandville Public School District, which defendant opposed. In July 2014, a
family court referee held a three-day hearing on plaintiff’s motion for a change in schools. The
referee issued findings and a recommendation on August 25, 2014. He found no change in the
children’s established custodial environment and, as a result, considered whether plaintiff had
established, by a preponderance of the evidence, that a change in school districts was in the
children’s best interests. He then concluded, based on the best-interest factors under MCL
722.23, that the children should attend Grandville Public Schools. Additionally, because the
change in school districts made it unlikely that defendant would be able to exercise after-school
parenting time, the referee recommended a change in defendant’s parenting time schedule so that
he would have extended parenting time during the children’s Christmas break and a two-hour
“weeknight ‘dinner’ parenting time” on a weekly basis during the school year.

        On November 26, 2014, the trial court held a hearing on defendant’s objections to the
referee’s findings and recommendation. After the hearing, the trial court reversed the referee’s
order based on its findings that (1) plaintiff and defendant had a joint established custodial
environment, (2) the proposed change in schools altered the custodial environment, such that
plaintiff’s burden was to prove by clear and convincing evidence, not by a mere preponderance,
that the change in schools was in the best interests of the children, and (3) plaintiff failed to
prove, even by a preponderance of the evidence, that changing schools was in the children’s best
interests. The trial court concluded that the children should attend Fremont Public Schools, and
on December 17, 2014, it entered an order denying plaintiff’s motion for a change in schools and
reversing the referee’s decision.1 The children returned to the Fremont Public School District
shortly thereafter.

       After subsequent proceedings not relevant to this appeal, defendant filed a motion to
modify the parties’ legal and physical custody of the children in March 2015. At an April 2015
hearing, the parties stipulated that there had been a change in circumstances that warranted
review of the prior custody order. Accordingly, the trial court ordered that an evidentiary
hearing would be held to determine whether there should be a change in custody. Later, in June
2015, plaintiff also filed a motion to change custody.

        On July 9, 2015, the date set for the evidentiary hearing, the trial court did not hear any
testimony, but, instead, summarized the parties’ in camera discussions. The trial court stated,
inter alia, that if there was, ultimately, a change in custody in favor of plaintiff, it did “not see
the issue of school being then ripe again[.]” Additionally, at the hearing, the parties agreed to
participate in mediation to resolve the custody issue. The trial court then dismissed the matter
without prejudice in the event that the parties were unable to resolve the custody issue through
mediation.



1
 Plaintiff filed a motion for reconsideration of the trial court’s order, but she subsequently
withdrew this motion.


                                                -2-
         It did not enter an order concerning the matters discussed during the hearing until August
21, 2015. The order reflected the parties’ agreement to participate in mediation and included
provisions concerning their agreement to mediate. Additionally, with regard to the school issue,
the trial court stated, “The Court orders that the children’s school enrollment shall continue in the
Fremont Public Schools, and the issue is not ripe for determination.”

        Following the mediation, the parties signed a settlement agreement concerning the
custody of the children on August 12, 2015. After defendant moved for entry of a custody order
pursuant to the parties’ mediated agreement, the parties signed a consent order, which the trial
court entered on September 16, 2015. The order continued the parties’ joint legal and physical
custody of the children, but modified their parenting time. Plaintiff received parenting time on
alternating weekends from Thursday at 6:00 p.m. until school on Monday and “alternat[ing]
Sundays,” meaning “those following [defendant’s] weekend[s],” from 6:00 p.m. until school on
Monday morning. Defendant received the remainder of the time with the children during the
school year. During the summer, defendant received one week in June, one week and one four-
day period in July, and two weeks in August. Plaintiff received the remainder of the
summertime. The holiday parenting time schedule remained unchanged.

                                        B. THIS APPEAL

        On September 10, 2015, plaintiff filed a claim of appeal from the trial court’s August 21,
2015 order. Thereafter, defendant filed a motion to dismiss plaintiff’s appeal for lack of
jurisdiction and on the basis of mootness. Defendant also requested damages or sanctions
against plaintiff for filing a vexatious appeal. On December 7, 2015, we denied the motion
“without prejudice to [defendant] raising the issue of this Court’s jurisdiction over the claim of
appeal before the case call panel[.]”2 Mellema v Mellema, unpublished order of the Court of
Appeals, entered December 7, 2015 (Docket No. 329206). Likewise, we denied defendant’s
request for damages or sanctions. Id.

                                       II. JURISDICTION

        As a threshold issue, we must determine whether we have jurisdiction over this appeal
and, if so, the extent of that jurisdiction. We conclude that we do not have jurisdiction over
plaintiff’s claim of appeal from the August 21, 2015 order. Further, even if we did, her claims
arising from the trial court’s December 17, 2014 order would not be properly before this Court.

                                  A. STANDARD OF REVIEW

         “The question of jurisdiction is always within the scope of this Court’s review . . . .”
McIntosh v McIntosh, 282 Mich. App. 471, 483; 768 NW2d 325 (2009) (quotation marks and
citation omitted; alteration in original). “Whether this Court has jurisdiction to hear an appeal is
an issue that we review de novo.” Wardell v Hincka, 297 Mich. App. 127, 131; 822 NW2d 278


2
 Contrary to plaintiff’s characterization of our December 7, 2015 order in her brief on appeal,
we did not conclusively decide that we have jurisdiction over this appeal.


                                                -3-
(2012). Likewise, “[t]he interpretation and application of a court rule is a question of law that
[we] review[] de novo.” Varran ex rel Varran v Granneman, ___ Mich App ___, ___; ___
NW2d ___ (2015) (Docket Nos. 321866, 322437); slip op at 2.

       The rules of statutory interpretation apply to the interpretation of court rules. The
       goal of court rule interpretation is to give effect to the intent of the drafter, the
       Michigan Supreme Court. The Court must give language that is clear and
       unambiguous its plain meaning and enforce it as written. Each word, unless
       defined, is to be given its plain and ordinary meaning, and the Court may consult
       a dictionary to determine that meaning. [Id. at ___; slip op at 3 (citations
       omitted).]

                                         B. ANALYSIS

        At issue here is whether we have jurisdiction over plaintiff’s appeal of the trial court’s
December 17, 2014 or August 21, 2015 orders pursuant to MCR 7.203(A)(1). As indicated in
plaintiff’s claim of appeal, the only jurisdictional provision that may apply here is MCR
7.202(6)(a)(iii), which provides that any “postjudgment order affecting the custody of a minor”
“in a domestic relations action” constitutes a “final judgment” or “final order.” Thus, whether
this Court has jurisdiction turns on whether the trial court’s August 21, 2015 order from which
plaintiff appealed constitutes an “order affecting the custody of a minor.” MCR 7.202(6)(a)(iii);
see also Wardell, 297 Mich. App. at 131.

 1. APPEAL AS OF RIGHT FROM THE TRIAL COURT’S DECEMBER 17, 2014 ORDER

       In Rains v Rains, 301 Mich. App. 313, 321-322; 836 NW2d 709 (2013), we explained that
an order in a domestic relations proceeding does not have to actually change the custody of a
minor in order to affect it. Quoting Wardell, 297 Mich. App. at 132-133, we noted in Rains our
previous reliance on the definition of “affect” in Black’s Law Dictionary (9th ed) and framed the
ultimate inquiry as whether a trial court’s order “influences where the child will live, regardless
of whether the trial court’s ultimate decision keeps the custody situation as is.” Rains, 301 Mich
App at 321 (quotation marks omitted). Stated differently, “Under Wardell, a trial court need not
change a custodial arrangement in order for its decision to affect custody.” Id. at 323.

         Consistent with these principles, we have implicitly recognized in previous cases that a
party may appeal as of right an order pertaining to the type or location of a school attended by a
divorced couple’s minor children. Parent v Parent, 282 Mich. App. 152, 153; 763 NW2d 553
(2009) (reviewing an appeal as of right from an order granting a mother’s motion to enroll her
child in public school after the parties had agreed to continue homeschooling the child); Pierron
v Pierron, 282 Mich. App. 222, 225, 246-247; 765 NW2d 345 (2009) (reviewing an appeal as of
right from an order requiring that the parties’ children remain enrolled in a particular school
district, after one of the parents sought to enroll the children elsewhere, and noting that joint
legal custody encompasses shared decision-making authority concerning a child’s education),
aff’d 486 Mich. 81 (2010); and Lombardo v Lombardo, 202 Mich. App. 151, 152; 507 NW2d 788
(1993) (reviewing an appeal as of right from an order denying a mother’s motion to enroll the
parties’ child in a gifted and talented program). Likewise, in Varran, ___ Mich App at ___; slip
op at 6, we recently recognized that, “[b]ased on the plain language of the terms used in MCR

                                                -4-
7.202(6)(a)(iii) then, a ‘postjudgment order affecting the custody of a minor’ is an order that
produces an effect on or influences in some way the legal custody or physical custody of a
minor” (emphasis added), and legal custody includes the authority to make decisions regarding a
child’s education, Pierron, 282 Mich. App. at 246-247.

         Here, plaintiff wanted the children to attend Grandville Public Schools following her
move to that area, and defendant wanted the children to remain enrolled in the Fremont Public
School District. Plaintiff and defendant had joint legal custody over the children, so they shared
decision-making authority over important decisions concerning the children’s welfare, including
their education. See Pierron, 282 Mich. App. at 246-247; Lombardo, 202 Mich. App. at 159.
Plaintiff and defendant also split parenting time during the weekdays. Therefore, an order
regarding a motion to change the children’s school district not only affected the parents’ joint
authority over educational decisions, but also the distance that the children would have to travel
to school each morning, who would pick up the children from school in the afternoon, and
whether the children would attend school in the same community where they resided on school
nights. As such, although a change in the children’s school district may not have actually
involved a change in custody, we conclude that it would have affected the parties’ legal custody
of the children by affecting their joint decision-making authority. See Pierron, 282 Mich. App. at
246-247; Lombardo, 202 Mich. App. at 159. Further, because a change in the children’s school
district would have significantly reduced the amount of time that defendant spends with the
children, such a change had the potential of altering the established custodial environment. See
Rains, 301 Mich. App. at 324.

        Thus, the trial court’s order denying plaintiff’s motion to change school districts was an
order affecting custody, so as to constitute a final order under MCR 7.202(6)(a)(iii) that was
appealable by right pursuant to MCR 7.203(A)(1). Accordingly, plaintiff could have appealed as
of right the trial court’s December 17, 2014 denial of her motion to change schools.

             2. APPEAL AS OF RIGHT FROM THE AUGUST 21, 2015 ORDER

        However, plaintiff did not appeal the trial court’s December 17, 2014 order. Rather, she
filed a claim of appeal from the trial court’s August 21, 2015 order, which solely provided, with
regard to the children’s schooling, that “[t]he [trial c]ourt orders that the children’s school
enrollment shall continue in the Fremont Public Schools, and the issue is not ripe for further
determination.”3 As discussed supra, in general, by continuing the status quo, a denial of a
motion concerning custody still may affect custody for purposes of MCR 7.202(6)(a)(iii). See
Rains, 301 Mich. App. at 323-324; Wardell, 297 Mich. App. at 132-133. But the context of the


3
  The rest of the trial court’s August 21, 2015 order pertains to the parties’ agreement to mediate,
the dismissal of the parties’ competing custody motions without prejudice in order to facilitate
the parties’ mediation of the issues while leaving open the possibility future proceedings if the
mediation was unsuccessful, and the effect of a potential parenting time agreement on future
determinations of the children’s established custodial environment and future modifications of
parenting time. The order also stated, “Any and all prior orders of this Court not modified herein
or inconsistent hereto shall remain in full force and effect.”


                                                -5-
order in this case precludes a finding that the trial court’s August 21, 2015 order constitutes an
order affecting custody, such that it was appealable as of right pursuant to MCR 7.202(6)(a)(iii).

        The trial court held a hearing on July 9, 2015, in response to the parties’ dual motions for
a change in custody. The order that it entered on August 21, 2015 memorialized the trial court’s
statements on the record at the hearing, during which it had reiterated the parties’ in camera
discussions and stated its conclusion that the change-in-schools issue would not be ripe again
following the parties’ mediation of the custody issue. Especially in light of the trial court’s
statements at the July 9th hearing and the filings in the lower court record, it is apparent that the
provision in the August 21, 2015 order concerning the children’s school district did not comprise
a new determination or a reconsideration of the issue of whether the children should remain in
the Fremont Public School District, so that the order would be equivalent to a denial of a motion
requesting a change in the children’s school district. See Rains, 301 Mich. App. at 323-324;
Wardell, 297 Mich. App. at 132-133. Rather, it is clear that the trial court was merely stating its
position that if, hypothetically, the parties’ custody issues were resolved in favor of plaintiff, it
would not reconsider the children’s school district given the exhaustive inquiry that it previously
performed on that issue.

       As such, we cannot conclude that the trial court’s statement concerning the children’s
schools in the August 21, 2015 order was tantamount to an order affecting custody because it
merely (1) memorialized the trial court’s decision on July 9, 2015, that it would not revisit its
previous determination concerning the children’s schools and (2) indicated, without
redetermining or reconsidering the issue, that the children would remain enrolled in the Fremont
Public School District consistent with its previous decision. Thus, this order was not appealable
by right.4 See Varran, ___ Mich App at ___; slip op at 5-6; Rains, 301 Mich. App. 313, 321-322;
Wardell, 297 Mich. App. at 132-133; Pierron, 282 Mich. App. at 246-247; Lombardo, 202 Mich
App at 159.

       Further, “[a] party cannot wait until the entry of a subsequent final order to untimely
appeal an earlier final order.” Surman v Surman, 277 Mich. App. 287, 294; 745 NW2d 802
(2007). If an order constitutes “a ‘final order’ under MCR 7.202(6)(a)(iii) because it was a
postjudgment order affecting the custody of a minor, and [the appellant] fail[s] to timely file a
claim of appeal from that order[,] . . . [the appellant’s] challenges to the [prior] order are not
properly before this Court,” and we lack jurisdiction to address those claims. Id. at 293-294.
See also McDonald v Stroh Brewery Co, 191 Mich. App. 601, 609; 478 NW2d 669 (1991)
(holding that this Court did not have jurisdiction to review issues related to a prior order from
which the plaintiffs did not appeal as of right).



4
  Plaintiff does not raise any claims related to the other provisions of the August 21, 2015 order,
which, as indicated supra, all pertain to the parties’ mediation of the custody issues. Likewise, it
is apparent that none of those provisions comprise “a postjudgment order affecting the custody of
a minor,” MCR 7.202(6)(a)(iii), and that plaintiff did not qualify as an “aggrieved party” with
regard to any of those provisions, see MCR 7.203(A). Accordingly, those provisions do not
embody an order from which plaintiff could claim an appeal as of right. See MCR 7.203(A)(1).


                                                -6-
        Accordingly, although we conclude that a party may, in general, appeal as of right an
order granting or denying a motion to change school districts, we hold, based on the specific
facts of this case, that we do not have jurisdiction over plaintiff’s appeal because (1) she failed to
file a claim of appeal from the trial court’s December 17, 2014 order denying her motion to
change schools, and (2) the trial court’s August 21, 2015 order was not an order affecting
custody for purposes of MCR 7.202(6)(a)(iii).

                             3. SCOPE OF THE INSTANT APPEAL

        Nevertheless, even if plaintiff was arguably entitled to appeal as of right from the school-
related provision in the trial court’s August 21, 2015 order, we would conclude that plaintiff’s
claims regarding the trial court’s decision on her motion to change schools are not properly
before this Court.

        Pursuant to MCR 7.203(A), this Court’s jurisdiction is limited to the issues arising from
“the portion of the order with respect to which there is an appeal of right.” Although plaintiff’s
purported appeal as of right arises from the trial court’s August 21, 2015 order, her only
argument on appeal related to that order is that the trial court “compounded [its previous]
error”—under the December 17, 2014 order—by holding, in plaintiff’s words, “that it would not
allow another look at the school change question even if [plaintiff] received primary physical
custody of the children.” Likewise, the rest of her brief is dedicated exclusively to the gravamen
of her claims on appeal: that the trial court abused its discretion when it reversed the referee’s
recommended order, denied her motion to change schools, and sent the children back to the
Fremont Public School District, after the children began attending the Grandville Public School
District pursuant to the referee’s decision, through its December 17, 2014 order.5 Therefore,
even if we did have jurisdiction over plaintiff’s appeal from the August 21, 2015 order, our
review would be limited to the trial court’s purported exacerbation of its previous error under the
December 17, 2014 order. See MCR 7.203(A). Again, “[a] party cannot wait until the entry of a
subsequent final order to untimely appeal an earlier final order.” Surman, 277 Mich. App. at 294.



5
  Specifically, plaintiff asserts that “[t]he circuit court abused its discretion when it based its
decision to reverse the referee’s recommendation order on passion and prejudice against
[plaintiff] by focusing on her motive to move to Grandville rather than whether that move was in
the children’s best interests[.]” She provides there reasons for why this decision was an abuse of
discretion: (1) the court “looked behind the act of moving resulting in a change in school
districts to examine the motive behind [plaintiff’s] move”; (2) “its decision was based on passion
and bias in favor of [defendant] and his ‘family name’ in Fremont”; and (3) its decision was
based on passion and bias “against [plaintiff] based on outdated notions of women’s career
decisions.”
       Notably, even plaintiff’s request for relief in her brief on appeal pertains solely to her
motion to change the children’s schools, which was resolved by the trial court’s December 17,
2014 order, as she asks this Court to remand this case to a different trial court judge to
reconsider the referee’s decision and “determine anew [plaintiff’s] motion to change schools.”


                                                 -7-
        Furthermore, plaintiff’s contention that the trial court exacerbated its earlier abuse of
discretion when it ordered “that the children’s school enrollment shall continue in the Fremont
Public Schools, and the issue is not ripe for further determination,” is tenuous. We can identify
only four sentences in her brief on appeal that provide the basis of her claim that the trial court’s
August 21, 2015 decision was in error:

       [The trial court indicated that it would hold an evidentiary hearing on the parties’
       dual motions for a change in custody, but] [t]he court had already made up its
       mind about one aspect . . . . It was not going to revisit changing the children’s
       school even if it awarded [plaintiff] primary physical custody.

               So, [plaintiff] might have been granted primary physical custody, but the
       court was not about to allow her to ask it to revisit the motion to change schools.
       The court had, as it noted, spent a great deal of time reviewing transcripts and the
       referee’s decision, and it would not let that work go for naught.”

We are unable to discern, from this meager discussion, the specific reasons underlying her claim
concerning the August 21, 2015 order. At most, we conclude that these statements may
encompass an argument that the trial court erred in, or had no basis for, declining to reevaluate
its prior determination on plaintiff’s motion to change schools or declining to review the issue
anew in the future, but plaintiff provides no authority for such a claim.

       It is well established that:

       a mere statement without authority is insufficient to bring an issue before this
       Court. It is not sufficient for a party simply to announce a position or assert an
       error and then leave it up to this Court to discover and rationalize the basis for his
       claims, or unravel and elaborate for him his arguments, and then search for
       authority either to sustain or reject his position. Accordingly, we need not address
       [such an] issue, and [may] decline to do so. [Wilson v Taylor, 457 Mich. 232, 243;
       577 NW2d 100 (1998) (quotation marks, citation, and footnotes omitted).]

See also Thompson v Thompson, 261 Mich. App. 353, 356; 683 NW2d 250 (2004) (“It is well-
settled that [a] party may not leave it to this Court to search for authority to sustain or reject its
position. Argument must be supported by citation of appropriate authority. An appellant’s
failure to properly address the merits of his assertion of error constitutes abandonment of the
issue.”) (quotation marks and citations omitted; alteration in original), citing MCR 7.212(C)(7).

       Thus, even if jurisdiction over plaintiff’s appeal as of right from the August 21, 2015
order could be found, we would deem plaintiff’s claim abandoned.

                                        III. CONCLUSION

        We do not have jurisdiction over plaintiff’s claim of appeal from the trial court’s August
21, 2015 order. Further, even if we did have jurisdiction over this appeal, plaintiff’s arguments
arising from the trial court’s December 17, 2014 order would be outside the scope of the appeal,
and she has abandoned any claims arising from the trial court’s August 21, 2015 order.


                                                 -8-
Dismissed.

                   /s/ Christopher M. Murray
                   /s/ Cynthia Diane Stephens
                   /s/ Michael J. Riordan




             -9-